                              UNITED STATES DISTRICT COURT

                             WESTERN DISTRICT OF LOUISIANA

                                      MONROE DIVISION

UNITED STATES OF AMERICA                             CASE NO. 3:18-CR-00086-02

VERSUS                                               JUDGE TERRY A. DOUGHTY

TALATU HELEN DADA                                    MAG. JUDGE KAREN L. HAYES



                                    MEMORANDUM ORDER


       Pending before the Court is Defendant Talatu Helen Dada’s (“Dada”) Motion to

Withdraw Plea of Guilty [Doc. No. 450]. Dada entered her guilty plea and was sentenced on

May 21, 2019 [Doc. Nos. 376, 382].

       Withdrawal of a guilty plea is governed by Federal Rule of Criminal Procedure 11(d) and

(e). Rule 11(d) provides that a defendant may withdraw a plea of guilty before sentencing if he

shows any “fair and just” reason for the withdrawal. FED. R. CRIM. P. 11(d) (emphasis added);

United States v. Powell, 354 F.3d 362, 370 (5th Cir. 2003). After sentencing, however, the

standard changes. In particular, Rule 11(e) provides as follows:

               (e) Finality of a Guilty or Nolo Contendere Plea. After the court
               imposes sentence, the defendant may not withdraw a plea of guilty
               or nolo contendere, and the plea may be set aside only on direct
               appeal or collateral attack.

FED. R. CRIM. P.   11(e) (emphasis added).

       This rule, which was adopted in 2002, “addresses the finality of a guilty or nolo contendere

plea after the court imposes sentence. The provision makes it clear that it is not possible for a

defendant to withdraw a plea after sentence is imposed.” FED. R. CRIM. P. 11(e) 2002 Amendment
Comments; see also McClure v. Ashcroft, 335 F.3d 404, 413 (5th Cir. 2003) (stating that Rule

11(e) “reinforces the finality of accepted guilty pleas and makes it clear that it is not possible for

a defendant to withdraw a plea after sentence is imposed”). Since the adoption of Rule 11(e), the

Fifth Circuit has held that a “post-sentencing motion to withdraw [a Defendant's] guilty plea [is]

unauthorized and without jurisdictional basis.” United States v. Vasquez, No. 04-50351, 121 Fed.

App’x. 17, 18, 2004 WL 2980066 at *1 (5th Cir. Dec.17, 2004) (citing United States v. Cook, 670

F.2d 46, 48 (5th Cir. 1982)). Accordingly,

       IT IS ORDERED that Dada’s Motion to Withdraw Plea of Guilty [Doc. No. 450] is

DENIED.

       Monroe, Louisiana, this 2nd day of January, 2020.




                                                      ____________________________________
                                                       TERRY A. DOUGHTY
                                                       UNITED STATES DISTRICT JUDGE
